Title: Bond for Marriage License, 23 December 1771
From: Jefferson, Thomas,Eppes, Francis
To: 


                    
                        [23 December 1771]
                    
                    Know all men by these presents that we Thomas Jefferson and Francis Eppes are held and firmly bound to our sovereign lord the king his heirs and successors in the sum of fifty pounds current money of Virginia, to the paiment of which, well and truly to be made we bind ourselves jointly and severally, our joint and several heirs executors and administrators in witness whereof we have hereto set our hands and seals this twenty third day of December in the year of our lord one thousand seven hundred and seventy one.
                    The condition of the above obligation is such that if there be no lawful cause to obstruct a marriage intended to be had and solemnized  between the abovebound Thomas Jefferson and Martha Skelton of the county of Charles city, Widow, for which a license is desired, then this obligation is to be null and void; otherwise to remain in full force.
                    
                        th: jefferson
                        francis eppes
                    
                